UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Airrick Bey, )
)
Petiti°“er’ l case~ 1~16 cv 01114 (F o k)
. . _ - - ec
v § Assigned T0 : Unassigned
' ) Assign_ Date : 6/14/2016
state of Michigan, ) Description: Pro Se Gen. Civi|
)
Respondent. )
MEMORANDUM OPINION

Petitioner, proceeding pro se, has submitted a mandamus action against the State of
Michigan. He seeks "to enforce the Default Judgment filed on 2/25/ 16 as the Writ of Discovery/
Averment of Jurisdiction . . . ." Pet. at l. Petitioner lists a case number not of this Court.
Petitioner’s accompanying application to proceed in forma pauperis will be granted for the
purpose of dismissing this case. See 28 U.S.C. § l9l5(e)(2)(B) (requiring dismissal of a case
upon a determination that the complaint fails to state a claim upon which relief may be granted).

The extraordinary remedy of a writ of mandamus is available to compel an "off`icer or
employee of the United States or any agency thereof to perform a duty owed to plaintif ." 28
U.S.C. § 1361. Petitioner bears a heavy burden of showing that his right to a writ of mandamus
is "clear and indisputable." In re Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005) (citation omitted).
This Court has no authority to issue the writ against the State of Michigan or to enforce the
judgment ofa court of that State. See Nob'le  !Cain, 123 Fed. Appx. l5l, 152-53 (5th Cir. 2005)
(per curiam) ("mandamus relief . . . is not available to federal courts to direct state officials in the
performance of their duties and functions") (citations omitted); United States v. Choi, 818 F.

Supp. 2d 79, 85 (D.D.C. 2011) (district courts "generally lack[] appellate jurisdiction over other

l

judicial bodies, and cannot exercise appellate mandamus over other courts") (citing Lewis v.
Green, 629 F. Supp. 546, 553 (D.D.C, l986)). Hence, this case will be dismissed with prejudice

A separate order accompanies this Memorandum Opinion.

££ £.@._

0 United States District Judge
Date; June / , 2016